[J-95-2020] [MO: Saylor, C.J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     :   No. 21 MAP 2020
                                                   :
                       Appellant                   :   Appeal from the Order of the
                                                   :   Superior Court dated July 3, 2019,
                                                   :   reconsideration denied September
               v.                                  :   11, 2019, at No. 1573 EDA 2018
                                                   :   Reversing the PCRA Order,
                                                   :   Vacating the Judgment of Sentence
 ANTHONY SHAW,                                     :   of the Delaware County Court of
                                                   :   Common Pleas, Criminal Division,
                       Appellee                    :   dated April 25, 2018 at No. CP-23-
                                                   :   CR-0006238-2010 and Remanding
                                                   :   for a new trial.
                                                   :
                                                   :   SUBMITTED: September 17, 2020


                                   DISSENTING OPINION


JUSTICE MUNDY                                              DECIDED: March 25, 2021
       The majority finds Appellee entitled to redress concerning a claim of ineffective

assistance of appellate post-conviction counsel raised for the first time on appeal. Such

a conclusion is in tension with our precedent, which is discussed at length in

Commonwealth v. Henkel, 90 A.3d 16 (Pa. Super. 2014) (en banc).                  The majority

acknowledges that the prevailing view does not permit consideration of such claims but

maintains “the present circumstances are factually distinguishable from the line of

decisions pertaining to original-jurisdiction post-conviction counsel, so that the doctrine of

stare decisis and its exceptions need not be considered.” Maj. Op. at 14. This is a

distinction without a difference, considering in either case the claim arises for the first time

on appeal. The majority understandably works around our precedent in an effort to

vindicate the right to effective assistance of post-conviction counsel given limitations
imposed by the Post Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541-9546, such as the

one year jurisdictional time bar. Nevertheless, the tension between the PCRA and the

right to effective assistance of counsel is not novel, as evidenced by our body of case

law. The legislature is presumably aware of the same, and its failure to amend the PCRA

to provide for relief under the present circumstances demonstrates an acceptance of our

precedent on this subject matter. Accordingly, I would reverse the order of the Superior

Court to the extent it concluded Appellee’s claim was reviewable on the merits.




                           [J-95-2020] [MO: Saylor, C.J.] - 2